     Case 2:19-cv-02350-JAM-AC Document 25 Filed 04/07/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ROGELIO MAY RUIZ,                                No. 2:19-cv-2350 JAM AC P
12                       Plaintiff,
13           v.                                        ORDER
14    A. HUBBARD, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed a motion for appointment of counsel

18   to act as an interpreter. ECF No. 23.

19          Plaintiff has once again requested the appointment of counsel. The motion will be denied

20   because this case has been dismissed, and any further requests for counsel will be disregarded.

21          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for appointment of

22   counsel, ECF No. 23, is DENIED. Any further requests will be disregarded.

23   DATED: April 6, 2021

24

25

26

27

28
